DETAILED ACTION
This communication is a first office action on the merits. All currently pending claims have been considered below. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the following claimed features must be shown or the features canceled from the claims. No new matter should be entered.
The "one or more bearings and one or more elastomeric seals" of claims 1 & 8 are not shown.
The "choke in the motor" of claims 6, 13, & 19 is not shown. 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended”. If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 8 is objected to because of the following informalities: The phrase "to determine an first system state" appears to be a typo of "to determine a first system state". Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 4, 6, 7, 11, & 13-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, regards as the invention.
Claims 4 & 11 recite "…to predict when a water front will detrimentally reach a submersible motor of the ESP system". "Detrimentally reach" is a subjective phrase that implies some water can contact the motor, but at some point such "reach" becomes "detrimental". These metes and bounds of what constitutes "detrimental" interactions between the motor and a water front are not clear in light of the specification.
The examiner also views claims 4 & 11 as indefinite because it is unclear, in light of the specification, what exactly "water front [reaching] a submersible motor" requires. Does this mean that the seals have failed and water is entering the motor, or does it mean that the fluids being produced by the formation have started producing water? Or does it mean something else entirely? The examiner notes that Applicant disclaims the limiting nature of the specification on the claims in ¶ 5 of the present specification.

Claims 6, 13, & 19 recite "wherein adjusting operation of the ESP system comprises adjusting operational parameters of the ESP system, the operational parameters comprising decreasing pumping rate or adjusting a choke in the motor or shutting down the ESP system" (emphasis added).
The emphasized phrase is indefinite for two reasons. First, "the motor" lacks proper antecedent basis earlier in the claims. It is therefore unclear if Applicant is requiring a new component with improper antecedent phrasing (i.e. "a motor") or if Applicant is referencing a previously required element using inconsistent naming conventions.
Second, due to the alternative nature of the claims ("…or…") the emphasized phrase is indefinite because it is unclear if the system always requires a choke and motor. In other words, the phrase recites two new components nested in an alternative selection group that is not required in all circumstances. Put another way, if the prior art teaches "decreasing pumping rate" must it also teach a choke and motor even if the choke is not adjusted?

Claims 7, 14, & 20 are held to be indefinite for several reasons. First, it is unclear how or if the "system identification" and "optimizer engine" differ from the "physical model" already recited in the independent claims. The specification discusses "system identification" as "a process utilizing physical models" but the claim says that the "using the physical model… comprises generating a system identification". These appear to be the reverse of each other. Further, it is unclear what "implementing an optimizer engine" means, especially when compared to the "applying" and "adjusting" steps of claim 1.

The claim is also awkwardly worded, with "generating a system identification" being recited before the "optimizer engine" which subsequently is referenced as "using the optimizer engine for system identification". Is the "implementing an optimizer engine" the same step as "using the optimizer engine"?
Finally, the examiner notes that the disclosure states that a ' "black box" process [is one] in which no physical model is employed". This contradicts the requirement of a "physical model" in the independent claims. 

Independent claim 15 is held as indefinite because it is an apparatus claim whose entire body of requirements are functional "configured to" language. This is distinct from the computer implementation of claim 8. While functional limitations are not improper per se, "the use of functional language in a claim may fail "to provide a clear-cut indication of the scope of the subject matter embraced by the claim" and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the 
Claim 15 is a system claim whose only clear structural requirements are "a physical model" and a "degradation model" and the entirety of the remaining limitations are functional. The examiner holds the metes and bounds of this to be indefinite without improperly importing computer implementation into the claims. "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). - MPEP §2114, subsection II. Claims 16-20 depend from claim 15.

Claim 16 is indefinite for the phrase "a motor temperature sensor… or…" reciting a new feature nested in an alternative selection group as similarly discussed for claim 6 above.

Claim 17 is indefinite for the phrase "the second data" which lacks proper antecedent basis earlier in the claims, as similarly discussed for claim 6 above.

Claim 18 is indefinite for the phrases "the optimizer engine" which lacks proper antecedent basis earlier in the claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-8, & 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0044938 (Crossley) in view of US 2012/0191633 (Liu), and in further view of US 6,167,965 (Bearden). The examiner notes that Crossley incorporates US patent application serial number 09/911,298 in ¶ 18. This application is published as US 2003/0015320, henceforth referred to as "Crossley 2". The independent claims will be addressed first so that similar dependent claims may be addressed together.

Independent claim 1: Crossley discloses a method for evaluating operation of an electric submersible pumping (ESP) system, the method comprising:
receiving first sensor data (via "sensors 107a-107n" - fig 1 & ¶ 14) from sensors (ibid) monitoring operation of the ESP system (¶ 14);
using a physical model of the ESP system ("model 109" - ¶s 17 & 18) to determine second sensor data (via Crossley 2: "Virtual Sensors to Provide Expanded Downhole Instrumentation for Electric Submersible Pumps" - ¶ 18 of Crossley);
processing the first sensor data (via "Data Acquisition Controller 108") and the second sensor data (via "ESP Real Time Software Model 109") to determine a first system state as a function of operating time (ibid; the data used by modules 108 & 109, and thus the resulting outputs, are necessarily "a function of operating time" as they are run in "real-time" and compared to each other over time - ¶ 18. In other words "operating time" is the normalizing reference for this data);
generating a degradation model based on the processed first sensor data and the processed second sensor data ("Decision Making Agent 110" - ¶ 18 - and as discussed in more detail below);
applying the degradation model to the first sensor data and the second sensor data to generate a time prediction (discussed below), the prediction comprising a time to failure of components of the electric submersible pumping system ("electric submersible pump" - title; "seal (not shown)" - ¶ 13) based on the degradation model (¶ 18 and discussed below), 
adjusting operation of the electric submersible pumping system in response to the predictor of the time to failure of the components ("…with the end effect of either optimizing production of oil/water wells and/or increasing the run life of the equipment" - ¶ 17; "optimal performance values" - ¶ 18; "protecting the system against failure" - ¶ 23; "The output of this comparison is utilized to … protect the production system and its components" - ¶ 26).
"A decision making agent 110 receiv[es] both data from data acquisition controller 108 and optimal performance values from software model 109" - ¶ 18. "The decision making agent 110 can automatically determine the reason for the difference, if any, between the measured data and corresponding projected parameter values under the model, including possible pump failure, changes in pump performance (e.g., due to wear), and/or changes in the well performance (e.g., the productivity index, gas production or 
This implicitly requires estimating the "time to failure" of a component. In other words "increasing the run life of the equipment" implicitly requires knowledge / estimate of the current run life remaining, which is synonymous with the time to failure. Otherwise the method is just guessing, so-to-speak. Put another way, "protecting the system against failure" - ¶ 23 - requires recognition that it is at risk of failure in the near future. The examiner respectfully asserts that the main difference between Crossley & the respective clauses of claim 1 as currently worded is that of nomenclature and phrasing, not methodology or structure; i.e. Applicant's use of the specific phrase "degradation model".
That said, Crossley does not explicitly disclose a "model" that provides a "predictor of time to failure of components of the electric submersible pumping system".
However, Liu discloses a system and method for failure prediction for artificial lift systems (title) that is applicable to ESP systems (¶ 47) and which uses a model (¶s 49, 83, & 106) that provides a predictor of time to failure of components of the ESP ("In step 205, data mining is applied to the one or more features to determine whether the artificial lift system is predicted to fail within a given time period" - ¶ 90, figs 11 & 12; ¶s 11, 47, claim 1. "Virtual sensor data" is taught in ¶s 49, 51, 74, 75, 83, 84, & 87).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the failure prediction model taught by Liu in the system taught by Crossley. This provides the operator with a specific window in which failure risk is greatest, gives (¶ 10).
Crossley further teaches a seal as an element of the ESP system components (¶ 13), but does not expressly disclose that it is elastomeric. Nor does Crossley expressly disclose bearings.
Bearden discloses an ESP monitoring system (abstract) that evaluates the performance, and adjusts the operation of an ESP (¶ bridging cols 14 & 15). Included in this monitoring are bearings ("…continually monitor vibration (typically, utilizing strain gauges or accelerometers) generated by various rotating components. The various components which can be monitored relatively independently include the different stages of the centrifugal pump, the rotor, radial bearings, and spider bearings of the rotary gas separator, the shaft which extends through the seal section, and the rotors of the electrical motor." - col 19:14-20) and elastomeric seals ("In seal section 83… [e]lastomeric bag 85 provides a positive barrier to the entry of wellbore fluids" - col 6:59-64). The ESP system is generally described as "extensively instrumented with sensors" (col 1:37-38) and in the seal section specifically (col 19:14-20).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the monitoring and evaluation system taught by Crossley to monitor bearings and elastomeric seals in an ESP system as taught by Bearden. These individual features - bearings and elastomeric seals - are replete in ESP systems for obvious reasons: submersible pumps utilize rotating elements which require bearings and seals 
Crossley teaches general monitoring and evaluation, but fails to teach the specific components of claim 1. Bearden teaches such components are both known to use, as well as known to be monitored for failure (cols 1:37-38 & 19:14-20) so as to optimize the system (¶ bridging cols 14 & 15).

Independent claim 8: Crossley discloses a pumping system device for predicting the run life of an electric submersible pumping (ESP) system ("predicting run life" is discussed in claim 1 above and respectfully not repeated again here), the pumping system device comprising one or more processors (Crossley is computer implemented: ¶ 27) and memory (ibid) storing instructions (ibid) that, when executed by the one or more processors, cause the one or more processors to perform operations comprising:
obtaining first sensor data from sensors ("sensors 107a-107n" - fig 1 & ¶ 14) monitoring operation of the (ESP) system, wherein the first sensor data comprises first temperature data from a motor temperature sensor at a motor location ("Measurement of… motor temperature" - ¶ 5. "motor oil temperature" - ¶ 14);
using a physical model of the ESP system ("model 109" - ¶s 17 & 18) to determine second sensor data (¶ 18), wherein the second sensor data comprises second temperature data from a second sensor at a location other than the motor location (Crossley 2: "Simulator 201 continuously computes values for parameters such as pressures, flowrates, temperatures, torques, voltages, and currents which are not measured (either due to difficulty in measurement or to improve efficiency of calculating such values" - ¶ 26. Crossley: ¶ 23);
processing the first sensor data (via "Data Acquisition controller 108") and the second sensor data (via "ESP Real Time Software Model 109") to determine an first system state as a function of operating time (ibid; the data used by modules 108 & 109, and the resulting output, are necessarily "a function of operating time" as they are run in "real-time" and compared to each other over time - ¶ 18. In other words, "operating time is the normalizing reference point for this data);
generating a degradation model based on the processed first sensor data and processed second sensor data ("Decision Making Agent 110" - ¶ 18 - and as discussed in more detail below);
applying the degradation model to the first sensor data and the second sensor data  to provide a predicted time to failure of components of the electric submersible pumping system ("electric submersible pump" - title; "seal (not shown)" - ¶ 13) based on the degradation model (¶ 18 and discussed below).
adjusting operation of the ESP system in response to the predictor of the time to failure of the components ("…with the end effect of either optimizing production of oil/water wells and/or increasing the run life of the equipment" - ¶ 17; "optimal performance values" - ¶ 18; "protecting the system against failure" - ¶ 23; "The output of this comparison is utilized to … protect the production system and its components" - ¶ 26).
"A decision making agent 110 receiv[es] both data from data acquisition controller 108 and optimal performance values from software model 109" - ¶ 18. "The decision can automatically determine the reason for the difference, if any, between the measured data and corresponding projected parameter values under the model, including possible pump failure, changes in pump performance (e.g., due to wear), and/or changes in the well performance (e.g., the productivity index, gas production or water cut)" - ¶ 19. This is all done "with the end effect of… increasing the run life of the equipment" - ¶ 17 - "thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23.
This implicitly requires estimating the "time to failure" of a component. In other words "increasing the run life of the equipment" implicitly requires knowledge / estimate of the current run life remaining, which is synonymous with the time to failure. Otherwise the method is just guessing, so-to-speak. Put another way, "protecting the system against failure" - ¶ 23 - requires recognition that it is at risk of failure in the near future. The examiner respectfully asserts that the main difference between Crossley & the respective clauses of claim 1 as currently worded is that of nomenclature and phrasing, not methodology or structure; i.e. Applicant's use of the specific phrase "degradation model".
That said, Crossley does not explicitly disclose a "model" that provides a "predictor of time to failure of components of the electric submersible pumping system".
However, Liu discloses a system and method for failure prediction for artificial lift systems (title) that is applicable to ESP systems (¶ 47) and which uses a model (¶s 49, 83, & 106) that provides a predictor of time to failure of components of the ESP ("In step 205, data mining is applied to the one or more features to determine whether the artificial lift system is predicted to fail within a given time period" - ¶ 90, figs 11 & 12; ¶s 11, 47, claim 1. "Virtual sensor data" is taught in ¶s 49, 51, 74, 75, 83, 84, & 87).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the failure prediction model taught by Liu in the system taught by Crossley. This provides the operator with a specific window in which failure risk is greatest, gives the operator an early indication of such a failure, and provides suggestions on types of maintenance work required (¶ 10).
Crossley further teaches a seal as an element of the ESP system components (¶ 13), but does not expressly disclose that it is elastomeric. Nor does Crossley expressly disclose bearings.
Bearden discloses an ESP monitoring system (abstract) that evaluates the performance, and adjusts the operation of an ESP (¶ bridging cols 14 & 15). Included in this monitoring are bearings ("…continually monitor vibration (typically, utilizing strain gauges or accelerometers) generated by various rotating components. The various components which can be monitored relatively independently include the different stages of the centrifugal pump, the rotor, radial bearings, and spider bearings of the rotary gas separator, the shaft which extends through the seal section, and the rotors of the electrical motor." - col 19:14-20) and elastomeric seals ("In seal section 83… [e]lastomeric bag 85 provides a positive barrier to the entry of wellbore fluids" - col 6:59-64). The ESP system is generally described as "extensively instrumented with sensors" (col 1:37-38) and in the seal section specifically (col 19:14-20).

Crossley teaches general monitoring and evaluation, but fails to teach the specific components of claim 1. Bearden teaches such components are both known to use, as well as known to be monitored for failure (cols 1:37-38 & 19:14-20) so as to optimize the system (¶ bridging cols 14 & 15).

Dependent claims 3-7, 10-14: The combination of further discloses
Claims 3 & 10: wherein: receiving the first sensor data from sensors monitoring operation of the ESP system comprises receiving vibration data along a well system of the ESP system (Crossley: "Sensors 107a-107n monitor various conditions within the borehole, such as vibration" - ¶ 14. Bearden: "…continually monitor vibration (typically, utilizing strain gauges or accelerometers) generated by various rotating components. The various components which can be monitored relatively independently include … radial bearings, and spider bearings" - first full ¶ of col 19); and
applying the degradation model (taught by Crossley) to the first sensor data and the second sensor data further comprises generating a vibration prediction to predict ("Preferably, these vibration thresholds are established in both laboratory and field settings, representing a cumulative analysis under a variety of operating conditions. The vibration thresholds which indicate excessive wear, damage and impending failure can be preselected and coded in memory, or they may be loaded or altered once the electrical submersible pump is lowered into position through utilization of data transmission systems" - first full ¶ of col 19 of Bearden).

Claims 4 & 11: wherein: receiving the first sensor data from sensors monitoring operation of the ESP system comprises receiving water ingress data of the ESP system ("changes in the well performance (e.g… water cut)" - ¶ 19 of Crossley. "Conventional viscosity and specific gravity sensors 187, 189 are provided… which are generally indicative of the relative oil, gas, and water content" - col 8: 29-33 of Bearden); and
applying the degradation model to the first sensor data and the second sensor data further comprises generating a water prediction to predict when a water front will detrimentally reach a submersible motor of the ESP system (In light of the 112(b) rejection of this claim above, the limitation has been interpreted as best able. Crossley & Bearden both teach monitoring for water and forecasting future issues from the monitoring - as cited above. Crossley specifically teaches using a series of models for such determinations, as also cited for claim 1 above).

Claims 5 & 12: wherein adjusting operation of the ESP system comprises adjusting operation of the ESP system to a desired state to increase longevity of the ESP system ("…thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23 of Crossley).

Claims 6 & 13: wherein adjusting operation of the ESP system comprises adjusting operational parameters of the ESP system, the operational parameters comprising decreasing pumping rate ("the motor controller 102 can be stopped or frequently reduced during drawdown if such real-time calculated motor temperature ever exceeds a preprogrammed limit, thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23 of Crossley) or adjusting a choke in the motor or shutting down the ESP system.

Claims 7 & 14: In light of the several 112(b) issues identified with this claim above, the various limitations have been interpreted as best able.
The method of claim 1, wherein: using the physical model of the ESP system to determine the second sensor data comprises generating a system identification for the ESP system (This limitation is interpreted in light of ¶ 35 of the present specification and would appear to be part of the initial model set-up per ¶ 35. Crossley teaches this model: element 109. This model "is based on correlations and algorithms" - ¶ 22 - which appears to be consistent with the present disclosure as best understood) based on implementing an optimizer engine (Crossley teaches that "decision making agent 110" attempts to "optimize" the pump: ¶s 20, 21, & 25); and
(ibid) for system identification (the circular nature of this claim is problematic under 112(b) as discussed above) is performed by one of a black box, grey box, or white box approach with respect to the physical model (Using the statements from ¶ 35, these three options would appear to include every conceivable form of modeling: no physical model (black), semi-physical model (grey), and complete physical model (white). Therefore this limitation would appear to inherently include any modeling, because any model of a downhole ESP will fall into one of those categories).


Claims 2 & 9 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2009/0044938 (Crossley), US 6,167,965 (Bearden), & US 2012/0191633 (Liu), in further view of US 9,441,633 (Sheth).
Claims 2 & 9: The combination discloses all the limitations of the parent claims, and further discloses that receiving the first sensor data from sensors monitoring operation of the ESP system comprises receiving temperature data along a well system of the ESP system (¶ 14). Bearden expressly teaches the monitoring of a seal section of the ESP (as discussed in claim 1 above). However the combination does not expressly disclose generating a stress prediction to predict aging and stress relaxation of the one or more elastomeric seals.
However Sheth discloses an ESP comprising an electrical component ("electrical motor" - abstract) and an elastomeric seal ("elastomeric bag 39" which seals the motor oil 40 from the hydrostatic pressure of well fluid 38 - col 3:33-38). Sheth further (col 1:34-36) and teaches monitoring for such a failure (ibid).
The examiner views the "aging and stress relaxation" portion of the claim to be part-and-parcel with seal failure prediction, as is well understood. The likelihood of elastomer seal failure increases over time (Sheth: col 1:34-36) - i.e. "aging" - and stress relaxation is the primary mechanism of elastomer seal failure, because seals must have a certain level of resiliency / elasticity, as is also well understood. In other words, failure of an elastomer seal that is designed to elastically flex (Sheth, col 3:33-38) is integrally tied to the stress relaxation of the elastomer, as is well understood.
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the elastomer seal monitoring taught by Sheth in the combination. As mentioned above, Crossley discloses seal,s but only in passing (¶ 13) thus forcing the reader to look for a more detailed teaching elsewhere. Sheth teaches both such a seal, as well as the monitoring of the seal for failure (as cited above).


Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over the combination of US 2009/0044938 (Crossley) in view of US 2012/0191633 (Liu). The examiner notes that Crossley incorporates US patent application serial number 09/911,298 in ¶ 18. This application is published as US 2003/0015320, henceforth referred to as "Crossley 2".
Independent claim 15: Crossley discloses a system for evaluating operation of an electric submersible pump (title & abstract), the system comprising:
("Data Acquisition Controller 108" and/or "Software Model 109" - fig 1. Either can be said to be a "physical model", as 108 draws data from the actual system and 109 has a software modeling of the actual physical system. The name of "physical model" is nomenclature only, and both 108 & 109 meet the following limitations for it. Further, the "physical module" can be drawn to both 108 & 109 together) configured to:
	receive first sensor data from one or more first sensors configured to monitor operation of the ESP (For 108: "sensors 107a-107n" - ¶s 14, 17, & 18. For 109: Crossley: ¶s 17, 18, & 26. Crossley 2: "Simulator 201 continuously computes values for parameters such as pressures, flowrates, temperatures, torques, voltages, and currents which are not measured (either due to difficulty in measurement or to improve efficiency of calculating such values" - ¶ 26. Crossley: ¶ 23);
	generate second loads, the second loads indicating predicted loads on the ESP over a period of time (ibid); and
	provide the second loads to a degradation model module ("Decision Making Agent 110");
a degradation model module (ibid) configured to:
	receive the first sensor data from the one or more first sensors and the second loads from the physical model module (fig 1); and
	generate a predicted time to failure of one or more components within the ESP system (discussed below); and
	adjust operation of the ESP system in response to the predicted time to failure of the components ("…with the end effect of either optimizing production of oil/water wells and/or increasing the run life of the equipment" - ¶ 17; "optimal performance values" - ¶ 18; "protecting the system against failure" - ¶ 23; "The output of this comparison is utilized to … protect the production system and its components" - ¶ 26).
"A decision making agent 110 receiv[es] both data from data acquisition controller 108 and optimal performance values from software model 109" - ¶ 18. "The decision making agent 110 can automatically determine the reason for the difference, if any, between the measured data and corresponding projected parameter values under the model, including possible pump failure, changes in pump performance (e.g., due to wear), and/or changes in the well performance (e.g., the productivity index, gas production or water cut)" - ¶ 19. This is all done "with the end effect of… increasing the run life of the equipment" - ¶ 17 - "thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23.
This implicitly requires estimating the "time to failure" of a component. In other words "increasing the run life of the equipment" implicitly requires knowledge / estimate of the current run life remaining, which is synonymous with the time to failure. Otherwise the method is just guessing, so-to-speak. Put another way, "protecting the system against failure" - ¶ 23 - requires recognition that it is at risk of failure in the near future. The examiner respectfully asserts that the main difference between Crossley & the respective clauses of claim 1 as currently worded is that of nomenclature and phrasing, not methodology or structure; i.e. Applicant's use of the specific phrase "degradation model".
That said, Crossley does not explicitly disclose a "model" that provides a "predictor of time to failure of components of the electric submersible pumping system".
(title) that is applicable to ESP systems (¶ 47) and which uses a model (¶s 49, 83, & 106) that provides a predictor of time to failure of components of the ESP ("In step 205, data mining is applied to the one or more features to determine whether the artificial lift system is predicted to fail within a given time period" - ¶ 90, figs 11 & 12; ¶s 11, 47, claim 1. "Virtual sensor data" is taught in ¶s 49, 51, 74, 75, 83, 84, & 87).
Therefore it would have been obvious to one of ordinary skill in the art at the time of filing to use the failure prediction model taught by Liu in the system taught by Crossley. This provides the operator with a specific window in which failure risk is greatest, gives the operator an early indication of such a failure, and provides suggestions on types of maintenance work required (¶ 10).

Dependent claims 16-20: Crossley further discloses
Claim 16: The system of claim 15, wherein receiving first sensor data comprises receiving first temperature data from a motor temperature sensor at a motor location (for 108: "Measurement of… motor temperature" - ¶ 5. "motor oil temperature" - ¶ 14. For 109: ¶ 23) or receiving pressure data (¶ 14) or receiving vibration data (ibid) or receiving operating times of the ESP (the data used by modules 108 & 109, and thus the resulting outputs, necessarily require " operating times of the ESP" as they are run in "real-time" and compared to each other over time - ¶ 18. In other words "operating time" is the normalizing reference for this data).

Claim 17: The combination discloses all the limitations of the parent claim, and further discloses that the degradation model (Crossley, 110) is configured correlate the predicted pump data to a degradation in operation of the ESP (¶ 19). Liu was relied upon to expressly teach the generation of predicted time to failure of one or more components within the ESP, as cited above. The examiner interprets the phrase "pump stresses" as being any of the multitude of environmental factors that stress the system, as taught by Crossley in ¶s 23-26.

Claim 18 is rejected as similarly described for claim 17 above. A multitude of pump stresses are taught by both references, and they are constantly compared and correlated with other data (¶s 23-26).

Claim 19: The system of claim 15 wherein adjusting operation of the ESP system comprises adjusting operational parameters of the ESP system, the operational parameters comprising decreasing pumping rate ("the motor controller 102 can be stopped or frequently reduced during drawdown if such real-time calculated motor temperature ever exceeds a preprogrammed limit, thus protecting the system against failure and reducing lifetime operating costs" - ¶ 23 of Crossley) or adjusting a choke in the motor or shutting down the ESP system.

Claim 20: In light of the several 112(b) issues identified with this claim above, the various limitations have been interpreted as best able.
(This limitation is interpreted in light of ¶ 35 of the present specification and would appear to be part of the initial model set-up per ¶ 35. Crossley teaches this model: element 109. This model "is based on correlations and algorithms" - ¶ 22 - which appears to be consistent with the present disclosure as best understood); and
wherein using the optimizer engine (ibid) for system identification (the circular nature of this claim is problematic under 112(b) as discussed above) is performed by one of a black box, grey box, or white box approach with respect to the physical model (Using the statements from ¶ 35, these three options would appear to include every conceivable form of modeling: no physical model (black), semi-physical model (grey), and complete physical model (white). Therefore this limitation would appear to inherently include any modeling, because any model of a downhole ESP will fall into one of those categories).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,753,192 in view of US 6,167,965 (Bearden).
Present independent claim 1 is only broader than issued claim 1, except for the limitation of "one or more bearings" in the present claim. Under the same logic that a narrower species will always anticipate the broader genus (MPEP §2131.02, subsection I), claims which are only narrower can not be held patentably distinct from claims which are only broader.
Bearden teaches that the monitoring of bearings for failure is well known, as discussed for the prior art rejection of claim 1 above.

Present independent claim 8 is a system claim that is not patentably distinct from the issued method claims, in light of Bearden, as similarly discussed above.

Present claims 2 & 9 are found in issues claims 1 & 8.

Present claims 3 & 10 are rendered not patentably distinct in light of Bearden, as discussed in the prior art rejection of claim 3 above.

Present claims 4 & 11 are found in issued claim 7.

Present claims 5 & 12 are found in issued claim 3.

Present claims 6 & 13 are rendered not patentably distinct in light of Bearden (Bearden: last full ¶ of col 10).

Present claims 7 & 14 are found in issued claim 5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Blake Michener whose telephone number is (571)270-5736. The examiner can normally be reached Approximately 9:00am to 6:00pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Moorad can be reached on (571)270-3436. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 



/BLAKE MICHENER/
Primary Examiner, Art Unit 3676